ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Mongiovi & Son                               )      ASBCA No. 59013
                                             )
Under Contract No. W911 WN-10-C-0016         )

APPEARANCE FOR THE APPELLANT:                        Lawrence J. Sklute, Esq.
                                                      Sklute & Associates
                                                      Potomac, MD

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Richard J. Sprunk, Esq.
                                                     Engineer District Counsel
                                                     U.S. Army Engineer District, Pittsburgh

                                ORDER OF DISMISSAL

       Appellant requests the Board to dismiss this appeal without prejudice for lack of
jurisdiction on the grounds that the contracting officer's final decision was issued in
response to a equitable adjustment, rather than a Contract Disputes Act claim. The
government does not oppose appellant's request. Accordingly, this appeal is dismissed
without prejudice.

       Dated: 6 February 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59013, Appeal ofMongiovi & Son,
rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2